patrick j wachter and louise m wachter petitioners v commissioner of internal revenue respondent michael e wachter and kelly a wachter petitioners v commissioner of internal revenue respondent docket nos filed date for through ps reported charitable_contributions that flowed to them from a partnership and an llc both of which were treated as partnerships for tax purposes for each year the llc reported charitable_contributions of cash and the partnership reported bargain sales of conservation ease- ments as charitable_contributions of property r issued notices of deficiency to ps disallowing all of the charitable contribu- tion deductions and determining accuracy-related_penalties r filed a motion for partial summary_judgment asserting that ps did not satisfy the contemporaneous written acknowledg- ment requirement for the cash contributions for the prop- erty contributions respondent asserted that the easements were not granted in perpetuity as a result of a north dakota state law that limits the duration of a real_property ease- ment held north dakota state law limits the duration of an easement to not more than years thus precluding a north dakota conservation_easement from qualifying as granted in perpetuity under sec_170 and a held further material facts remain in dispute regarding whether ps satisfied the contemporaneous written acknowledgment requirement of sec_170 f and sec_1_170a-13 f income_tax regs and thus summary_judgment is not appro- priate on this issue jon j jensen for petitioners david l zoss and christina l cook for respondent buch judge these cases are before the court on respond- ent’s motion for partial summary_judgment the issues for decision are whether a state law that limits the duration of an ease- ment to not more than years precludes petitioners’ con- servation easements from qualifying as granted in per- petuity under sec_170 or a we hold that it does and unless otherwise indicated all section references are to the internal_revenue_code code in effect for the years in issue and all rule ref- erences are to the tax_court rules_of_practice and procedure verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a wachter jamie wachter v commissioner the whether the documents petitioners provided to the irs satisfy contemporaneous written acknowledgment requirement of sec_170 and sec_1_170a-13 income_tax regs we hold that material facts remain in dis- pute and thus summary_judgment is not appropriate for this issue findings_of_fact the transactions at issue involve members of the wachter family and entities that they controlled michael and kelly wachter filed joint income_tax returns for all the years in issue through the same is true for patrick and louise wachter during the years in issue michael patrick and louise each held varying interests in two entities ww ranch a partnership and wind river properties llc wind river a limited_liability_company that is treated as a part- nership for tax purposes wind river at times operated under the name windsor storage for convenience we will refer to petitioners individually by their given names or to michael patrick and louise as owners of ww ranch and wind river collectively as the wachters farm and ranch lands protection program sec_2503 of the farm security and rural investment act of pub_l_no stat pincite author- ized the secretary of agriculture to purchase conservation easements in order to protect topsoil by limiting non- agricultural uses of certain lands and authorized funding for such purchases the united_states acting through the com- modity credit corporation ccc entered into cooperative agreements in order to implement the farm and ranch lands protection program and used the natural_resources conservation service nrcs of the department of agri- culture to administer the program the parties provided to the court a copy of a cooperative agreement between the ccc and the american foundation for wildlife afw with an attachment referencing land owned by ww ranch the cooperative agreement listed the requirements for such an easement including that the easement r un with the land in perpetuity or a minimum of thirty years where state law prohibits a permanent easement as a part of the verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a wachter jamie united_states tax_court reports cooperative agreement the nrcs listed its prerequisites for easement purchases before the federal government would release the federal funds to reimburse afw for up to of the easement purchase_price the cooperative agreement included a provision whereby a landowner could donate up to of the appraised fair_market_value of the easement and that such a donation may be considered as part of afw’s contribution to the purchase_price however in order for the landowner’s donation to be considered part of afw’s con- tribution afw was required to get a current appraisal of the contribution in the event the landowner made such a dona- tion nrcs required a copy of the landowner’s irs form_8283 noncash charitable_contributions before the nrcs would release the federal funds cash contributions on its returns for the years in issue wind river reported the following cash charitable_contributions which it allocated amongst its members dollar_figure big_number big_number on behalf of wind river michael and patrick signed an agreement dated date with north dakota nat- ural resource trust nrt agreeing to donate dollar_figure by date michael signed a check dated date from windsor storage payable to nrt for dollar_figure nrt provided a letter dated date to michael and patrick dba ww ranch acknowledging the cash gift and stating that nrt provided no goods or services in exchange for the donation michael signed a check dated date from windsor storage payable to nrt for dollar_figure the wachters provided the irs with a letter from nrt dated date to windsor storage acknowledging the cash gift and stating that nrt provided no goods or services in exchange for the donation the only copy of this letter in the record is unsigned someone prepared a check dated date from windsor storage payable to nrt for dollar_figure the only copy of this check in the record is unsigned but the parties do not verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a wachter jamie wachter v commissioner appear to dispute that the payment was made nrt provided a letter dated date to windsor storage acknowl- edging the cash gift and stating that nrt provided no goods or services in exchange for the donation bargain sale charitable_contributions on its partnership returns for the years in issue ww ranch reported bargain sales of conservation easements as charitable_contributions as follows dollar_figure big_number big_number for each year the parties to the transaction obtained two appraisals of the property that was to be contributed each appraisal valued the property according to a different land use and the wachters used the difference in appraised values to determine the value of the conservation_easement and thus the amounts of their charitable_contributions nrt obtained an appraisal of ww ranch’s sec_5 and parcel as of date determining a value of dollar_figure for use as agricultural property a second appraisal dated date was prepared for the sec_5 and parcel determining a value of dollar_figure for use as rural residential sites on date ww ranch sold a con- servation easement on its sec_5 and parcel to afw for dollar_figure of which dollar_figure was supplied by nrt the wachters subtracted the sale price of dollar_figure from the difference in value of the two appraisals of dollar_figure to arrive at their charitable_contribution_deduction of dollar_figure nrt obtained two appraisals of ww ranch’s section parcel as of date one for use as agricultural property determining a value of dollar_figure and one for full developmental value determining a value of dollar_figure on date ww ranch sold a conservation_easement on the section parcel to afw for dollar_figure of which dollar_figure was supplied by nrt the wachters subtracted the sale each parcel at issue is located in one or more sections of township north range west of morton county north dakota the parties refer to the properties at issue as the sec_5 and parcel the section parcel and the sections and parcels and we adopt their termi- nology verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a wachter jamie united_states tax_court reports price of dollar_figure from the difference in value of the two appraisals of dollar_figure to arrive at their charitable contribu- tion deduction of dollar_figure nrt obtained two appraisals of ww ranch’s sections and parcels as of date one subject_to a pro- posed conservation_easement determining a value of dollar_figure and one for rural residential development determining a value of dollar_figure on date ww ranch sold a con- servation easement on its section and parcels to afw for dollar_figure of which dollar_figure was supplied by nrt the wachters subtracted the sale price of dollar_figure from the dif- ference in value of the two appraisals of dollar_figure to arrive at their charitable_contribution_deduction of dollar_figure individual reporting patrick and louise reported charitable_contributions on their joint federal_income_tax returns as follows cash-wind river noncash-ww ranch cash noncash cash noncash dollar_figure big_number big_number big_number big_number big_number michael and kelly reported charitable_contributions on their joint federal_income_tax returns as follows cash-wind river noncash-ww ranch cash noncash cash noncash dollar_figure big_number big_number big_number big_number big_number on date respondent issued notices of deficiency to both couples disallowing the charitable_contribution deduc- tions related to ww ranch and wind river and determining accuracy-related_penalties under sec_6662 each couple timely filed a petition disputing their notice_of_deficiency and the court consolidated the cases for trial briefing and opinion respondent filed a motion for partial summary judg- ment and a memorandum of facts and law in support of his motion for partial summary_judgment the wachters filed a response and respondent filed a reply verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a wachter jamie wachter v commissioner opinion either party may move for summary_judgment regarding all or any part of the legal issues in controversy see rule a we may grant summary_judgment only if there are no genuine disputes of fact see rule b 85_tc_527 respondent as the moving party bears the burden of proving that no genuine dispute exists as to any material fact and that respondent is entitled to judgment as a matter of law see 98_tc_518 aff ’d 17_f3d_965 7th cir in deciding whether to grant sum- mary judgment the factual materials and the inferences drawn from them must be considered in the light most favor- able to the nonmoving party see 115_tc_554 100_tc_32 naftel v commissioner t c pincite when a motion for summary_judgment is made and properly supported the nonmoving party may not rest on mere allega- tions or denials but must set forth specific facts showing that there is a genuine dispute for trial see 477_us_317 sundstrand corp v commissioner t c pincite see also rule d respondent filed the motion for partial summary_judgment therefore we construe all factual disputes and draw all inferences in favor of the wachters a deduction is allowed for any charitable_contribution for which payment is made within the taxable_year if the con- tribution is verified under regulations prescribed by the sec- retary sec_170 the wachters claimed charitable con- tribution deductions for both cash and noncash contributions for each year we discuss each in turn noncash contributions generally a charitable_contribution_deduction is not allowed for a charitable gift of property consisting of less than the donor’s entire_interest in that property sec_170 however there is an exception for a qualified_conservation_contribution sec_170 a contribu- tion of real_property is a qualified_conservation_contribution if the real_property is a qualified_real_property_interest the contributee is a qualified_organization and the verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a wachter jamie united_states tax_court reports contribution is exclusively for conservation purposes sec_170 see also sec_1_170a-14 income_tax regs for the purposes of the motion for partial summary_judgment respondent argues that the state law restricting easements to years prevents the conservation easements from being qualified_real_property interests and prevents the conserva- tion easements from being exclusively for conservation pur- poses north dakota law we look to state law to determine the nature of property rights whereas federal_law determines the appropriate tax treatment of those rights 472_us_713 see also york acquisition llc v commissioner tcmemo_2013_266 at beginning in the united_states signed several trea- ties agreeing to protect migratory birds and their habitats see north 460_us_300 ndollar_figure aff ’g 650_f2d_911 8th cir between and the united_states acquired easements covering nearly million acres of land in north dakota for use as migratory bird refuges id pincite however cooperation between the federal government and the state of north dakota broke down such that in the state enacted a law which it amended in and requiring approval for all wetland acquisitions first by the board_of county commissioners and only then by the governor allowing the landowner to negotiate the terms of the ease- ment and ‘drain any after-expanded wetland or water area in excess of the legal description ’ and restricting all easements to a maximum of years id pincite n quoting n d cent code sec the united_states brought a declaratory_judgment action in the u s district_court for the district of north dakota seeking judgment that inter alia the state law was hostile to federal_law in certain respects and could not be applied id pincite the district_court granted the united_states summary_judgment and the united_states court_of_appeals for the eighth circuit affirmed id the supreme court determined that because of the migratory bird treaties and the ‘certainty and finality’ that we have regarded as ‘critical verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a wachter jamie wachter v commissioner when federal officials carrying out the mandate of con- gress irrevocably commit scarce funds’ the north dakota statute was hostile to federal interests and may not be applied to the easements for which the federal government had already received consent id pincite quoting 412_us_580 the supreme court in north dakota v united_states invalidated the 99-year restriction only insofar as it related to easements on wetlands for which the federal government had already received consent the supreme court did not invalidate the 99-year restriction in all situations in which the federal government is a party directly or indirectly to an easement purchase for the years in issue n d cent code sec supp provided in pertinent part real_property easements which become binding after date shall be subject_to the requirements of this section these requirements are deemed a part of any agreement for such interests_in_real_property whether or not printed in a document of agreement the duration of the easement on the use of real_property must be specifically set out and in no case may the duration of any interest_in_real_property regulated by this section exceed ninety-nine years both parties allege that the state law at issue here is unique because this is the only state that has a law that pro- vides for a maximum duration that may not be overcome by agreement the parties agree that by operation of state law the easements at issue will expire years after they were conveyed the parties do not draw a distinction where the donee of the easement is the federal government or an entity acting on behalf of the federal government nor do we see a distinction respondent asserts that the state law restriction prevents the easements from being granted in perpetuity which in turn prevents them from being both qualified_real_property interests under sec_170 and contributions exclu- sively for conservation purposes under sec_170 peti- tioners however assert that the 99-year limitation should be considered the equivalent of a remote future event or the retention of a negligible interest because at present the remainder is essentially valueless there are two separate verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a wachter jamie united_states tax_court reports and distinct perpetuity requirements and the failure to sat- isfy either of them will prevent the easements from being qualified conservation contributions see 140_tc_1 qualified_real_property_interest under sec_170 a qualified_real_property_interest means a restriction granted in perpetuity on the use which may be made of the real_property the wachters assert that the possibility that the land would revert back to them ww ranch or their successors in interest is the equivalent of a remote future event that will not prevent the easements from being perpetual sec_1_170a-14 income_tax regs provides remote future event -a deduction shall not be disallowed under sec_170 and this section merely because the interest which passes to or is vested in the donee organization may be defeated by the performance of some act or the happening of some event if on the date of the gift it appears that the possibility that such act or event will occur is so remote as to be negligible this court has construed so remote as to be negligible as ‘a chance which persons generally would disregard as so highly improbable that it might be ignored with reasonable safety in undertaking a serious business transaction’ 95_tc_156 quoting 224_f2d_26 1st cir or ‘a chance which every dictate of reason would justify an intel- ligent person in disregarding as so highly improbable and remote as to be lacking in reason and substance’ 140_tc_377 quoting 72_tc_646 aff ’d without pub- lished opinion 665_f2d_1051 9th cir a conserva- tion easement fails to be ‘in perpetuity’ if on the date of the donation the possibility that the charity may be divested of its interest in the easement is not so remote as to be negligible id pincite remote has various commonly accepted meanings for example remote can mean far distant in space secluded distant in time distant in relationship or slight or faint unlikely webster’s new universal unabridged dictionary 2d ed as is relevant here remote could refer to a temporal sense distant remote in time or in a probable verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a wachter jamie wachter v commissioner sense unlikely a remote possibility id see also the amer- ican heritage dictionary of the english language 4th ed both the regulation and our caselaw focus on the term remote in terms of likelihood as used in the regulation and as interpreted by our caselaw the event is not remote on the dates of the dona- tions it was not only possible it was inevitable that afw would be divested of its interests in the easements by oper- ation of north dakota law therefore the easements were not restrictions granted in perpetuity and were thus not qualified conservation contributions as a result we will grant respondent’s motion for partial summary_judgment insofar as the state law prevents a charitable_contribution_deduction for a conservation_easement conveyed under the state law cash contributions for any cash charitable_contribution of dollar_figure or more the taxpayer must obtain a contemporaneous written acknowl- edgment from the donee sec_170 sec_170 provides that the contemporaneous written acknowledgment must include the following b content of acknowledgement -an acknowledgment meets the requirements of this subparagraph if it includes the following informa- tion i the amount of cash and a description but not value of any prop- erty other than cash contributed ii whether the donee organization provided any goods or services in consideration in whole or in part for any property described in clause i iii a description and good_faith estimate of the value of any goods or services referred to in clause ii or if such goods or services consist solely of intangible religious benefits a statement to that effect we note that in isolated situations a long-term_lease may be treated as the equivalent of a fee simple interest see eg sec_1_1031_a_-1 sec_1_1033_g_-1 income_tax regs but unlike sec_170 those isolated situations address exchanges for like or similar_property and do not involve an express statutory requirement that an interest be in perpetuity we express no opinion on petitioners’ argument that at present the re- mainder is essentially valueless to do so would require that we resolve a question of fact regarding value verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a wachter jamie united_states tax_court reports sec_170 provides that a written acknowledg- ment is contemporaneous when the taxpayer obtains it on or before the earlier of the date the taxpayer files a return for the taxable_year of contribution or the due_date including extensions for filing that return respondent asserts that none of the letters the wachters provided to the irs constitutes a valid contemporaneous written acknowledgment respondent asserts that none of the letters was addressed to wind river the entity that made the cash contributions nrt provided goods or serv- ices to the wachters each year that were not mentioned in the letters and the values of the goods or services were not mentioned in the letters further respondent asserts the letter fails to qualify as a contemporaneous written acknowledgment because the letter is unsigned and it pre- dates the check by two days with respect to the assertion that the wachters received some benefit that was not disclosed or valued in the letters respondent has not proven on this record that the wachters expected or received a benefit in exchange for their cash donations if a taxpayer receives or expects to receive a ben- efit that is not disclosed in the contemporaneous written acknowledgment the entire cash contribution deduction is disallowed see 118_tc_528 aff ’d 374_f3d_881 9th cir see also viralam v commissioner 136_tc_151 averyt v commissioner tcmemo_2012_198 because the receipt of an expected or actual benefit is a material fact that remains in dispute summary_judgment is not proper on this issue the wachters assert that the checks and letters for each year as well as the agreement can be taken together to meet the requirements of a contemporaneous written acknowledgment in 139_tc_371 the court held that a series of documents may con- stitute a contemporaneous written acknowledgment and the wachters may yet be able to authenticate disputed docu- ments and provide additional documents to supplement those at minimum respondent asserts that the goods or services provided were the appraisals nrt obtained and the partial funding it supplied for the bargain sales respondent also contests the authenticity of this document verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a wachter jamie wachter v commissioner they have included with the stipulation of facts because we must construe all factual inferences in favor of the non- moving party we must deny summary_judgment regarding the cash charitable_contribution deductions conclusion we conclude that respondent is entitled to partial sum- mary judgment disallowing the charitable_contribution deductions for the bargain sales of the conservation ease- ments because north dakota law prohibits real_property easements from being granted in perpetuity thus a con- servation easement conveyed subject_to the statute cannot result in a charitable_contribution_deduction under sec_170 however because material facts remain in dispute as to whether the wachters expected to receive or actually received goods or services in exchange for their cash contributions and the wachters may yet be able to supple- ment the record to meet all of the requirements of a contem- poraneous written acknowledgment we will deny the motion for partial summary_judgment on the issue of the cash con- tributions to reflect the foregoing an appropriate order will be issued f verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a wachter jamie
